MEMORANDUM **
Federal prisoner Juan Manuel AlvarezBriseno appeals the 27-month sentence imposed following his guilty-plea conviction for illegal reentry in violation of 8 U.S.C. § 1325. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we dismiss.
Alvarez-Briseno contends that the government breached the plea agreement when it failed to make a good faith recommendation and did not correct the district court’s statements that the recommendation in the plea agreement was inconsistent with other plea agreements in the Southern District of California. Because Alvarez-Briseno failed to raise his claim below, we review for plain error. See United States v. Maldonado, 215 F.3d 1046, 1051 (9th Cir.2000).
The record reveals that the government made the sentencing recommendation exactly as provided in the plea agreement, and there is no support for Alvarez’s contention that the district court’s statements were false. No breach, let alone plain error, occurred. Alvarez-Briseno raises no other challenge to the validity of the *884plea agreement, which included an unconditional appeal waiver provision.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.